Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5, 7-16 and 25-27 are pending and rejected. Claims 1 and 25-27 are amended. Claims 6 and 17-24 are cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7-12, 14, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, US 2017/0342553 A1 (provided on the IDS of 12/19/2019) in view of Blomberg, US 2018/0182597 A1, Shero, US 2011/0198736 A1, and Habuka, US 6,235,645 B1.
	Regarding claims 1, 5, 8, and 25-27, Yu teaches a method of selectively depositing a layer atop a substrate having a metal surface comprising copper, cobalt, tungsten, ruthenium, or molybdenum and a dielectric surface (a method of selective deposition on different materials where the substrate includes a metal surface such as Cu, Co, W, and Mo and a dielectric surface, i.e. an SiOx surface, abstract, 0037, and Fig. 2A-D), comprising: 
 (b) growing an organosilane based self-assembled monolayer atop the dielectric surface (forming a self-assembled monolayer on the SiOx surface, where the process of forming the SAM includes reacting –OH groups on the SiOx layer with a gas containing a hydrophilic functional group which includes alkyl silane gases, i.e. organosilane gases such that it will provide an organosilane SAM on the dielectric surface, 0026-0027, 0039, and Fig. 2A-D); and 
(c) selectively depositing a layer atop the exposed metal surface of the substrate, wherein the organosilane based self-assembled monolayer inhibits deposition of the layer atop the dielectric surface (selectively depositing a metal-containing layer on the first surface, i.e. metal surface, but not on the modified second surface, i.e. dielectric layer having the organosilane based SAM, abstract, 0040, and Fig. 2A-D).
Yu teaches performing a chemical oxide removal (COR) process that terminates the second surface with hydroxyl groups, where the COR process can include a dry etching process (0012). They teach that dry etching can be HF-based and greatly enhances the subsequent surface modification of surfaces of dielectric materials, resulting in excellent blocking of the subsequent deposition on the modified dielectric surfaces (0012). They teach performing etching using HF or NH3 (0012 and 0022). They teach that embodiments of the invention greatly benefit surface sensitive gas phase deposition processes such as atomic layer deposition and chemical vapor deposition (0011). They teach a substrate having a Si surface and a SiO2 surface, performing chemical oxide removal and surface modification of a SiO-2- layer followed by selectively depositing a Ru metal layer on the Si layer by CVD (0045). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed ALD or CVD to selectively deposit the films after surface modification because Yu indicates that the process benefits deposition processes such as ALD and CVD, where they indicate CVD is performed on a treated surface such that it will be expected to be a suitable method for selectively depositing a film on the desired surface. Therefore, Yu suggests performing the oxide removal step during ALD or CVD.
Yu further teaches that the substrate may be an insulator or a semiconductor substrate (0036). They teach the semiconductor device geometries have dramatically decreased in size, where modern semiconductor fabrication equipment is routinely used to produce devices with smaller geometries (0003). They teach that the high expense of photolithography operations motivates manufacturers to try to develop simple self-aligned processes which double, triple, or quadruple the pattern density relative to the printed linewidth (0003). They teach that their selective deposition process provides a patterned layer without application of photolithography (0006-0007 and claim 1). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the selective deposition process of Yu to fabricate semiconductor devices because Yu teaches that in forming semiconductor devices, geometries have decreased in size, where other methods than photolithography are desired for increased pattern density and they indicate that their process provides an alternative to photolithography such that the process will be expected to provide a suitable method of forming a pattern for semiconductor devices without using photolithography operations. Therefore, Yu suggests using the oxide removal process during a semiconductor device fabrication comprising atomic layer deposition of chemical vapor deposition.
They do not teach contacting the metal surface with one or more metal halides to form an exposed metal surface.
Blomberg teaches atomic layer etching (ALE) processes which comprise exposing a substrate to a metal halide vapor (abstract and 0055). They teach that the process removes surface contamination that includes O, i.e. oxygen (0056). They teach that the process can include alternately contacting the substrate surface in a reaction space with first and second vapor-phase reactants, where one of the vapor-phase reactants can be a metal halide such as MoClx where x is 3 to 5 or WClx where x is from about 4 to 6 (0057, 0070, and 0071). They teach that a second vapor-phase reactant can be used where the second reactant is a non-metal halide (0073 and Fig. 2). They teach that the non-metal halide has the formula NXa where N is hydrogen, nitrogen, phosphorus, etc., X is chlorine, bromine, fluorine, or iodine, and a is greater than or equal to 1 and less than 7 (0097). They teach that the reactions are not necessarily self-limiting or saturating (0066). They teach that one or more of the reactants may be provided with the aid of a carrier gas (0127), indicating that the use of a carrier gas is optional. They teach that the ALE cycle typically comprises one or more distinct phases, where contacting the substrate surface and removal of a reactant from the substrate is considered a phase (0110). They teach that in the first phase, a vapor phase first halide reactant contacts the substrate surface to be etched, where the first reactant can be self-limiting but is not necessarily self-limiting (0112). They teach that excess first vapor phase reactant and any reaction byproducts are removed from the substrate surface followed by a second phase where a second vapor phase halide reactant contacts the substrate and may convert adsorbed species to vapor phase reaction products (0113-0114). They teach that the reaction products include atoms of the original material, thus etching the material (0114). They teach that excess second reactant and vapor phase reaction products are removed from the substrate surface (0114). They teach that the first reactant or the second reactant can be used alone for the etching and can provide the desired controlled etching with the desired etch selectivity where any formed by-products may be removed by purging and/or by pumping (0118). They teach that the etch process can comprise a single phase in which a first reactant alone is provided in a cyclic pulsing fashion (0119). Therefore, since they teach that a single phase can be used where the materials are removed by pumping, the process of removing the contaminants can consist of exposing the surface to the metal halide alone. They teach that the pressure in the reaction chamber is typically from about 0.001 to about 100 torr (0142). They teach that the substrate comprising material to be etched can take a variety of forms where is can be a metal such as tungsten, copper, cobalt, or molybdenum (0143 and 0145). They teach that the target material can be an oxide such as WO3, SiOx, HfOx, HfO2, ZrOx, ZrO2, MoOx, etc. (0144 and 0145). They teach that the target material can also be Si (0144). They teach that the process etches the desired material on the substrate surface in a carefully controlled manner (0060). Therefore, Blomberg teaches exposing a substrate surface to a metal halide such as WClx where x is from about 4 to 6 or MoClx, where x is  from about 3 to 5, where the surface includes metals such as tungsten, cobalt, copper, or molybdenum, so as to remove contaminants such as oxygen in a controlled manner from the surface where the pressure ranges from 0.001 to about 100 torr, where reactant can be a metal halide or a non-metal halide such as HF.
From the teachings Blomberg, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yu to have performed the ALE process of Blomberg for COR process by first exposing the surface to a metal halide such as WClx where x is about 4 to 6 or MoClx, where x is about 3 to 5 so as to provide the oxide-free metal surface (exposed metal surface) because Blomberg teaches that the process provides controlled etching of contaminants on a metal surface, where contaminants include oxygen, that the process can include exposing the surface to only a first phase, where the first reactant can be the metal halide, SiOx can be exposed to the gases as reactants similar to HF, suggesting that the SiOx surface can be exposed to the metal chloride gases since Yu indicates it can also be exposed to HF such that it will be expected to provide the desired and predictable result of etching the oxide from the surface of the metal in the COR. Therefore, in the process of Yu in view of Blomberg a metal surface comprising copper, cobalt, tungsten, or molybdenum which is adjacent to a SiOx surface will be exposed to a volatile (vapor-phase or gas as required by claim 5) metal halide such as WClx where x is about 4 to 6 or MoClx, where x is about 3 to 5 (such that it will overlap the claimed range where x is an integer) at a pressure overlapping the claimed range (0.001 to 100 torr) for the purposes of removing oxygen contaminants so as to provide an exposed metal surface and provide an exposed metal surface atop the metal surface, as required by claim 8. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, since Blomberg teaches that only one phase can be used in the etching process, the process of exposing the surface to the metal halide will remove oxygen and form the exposed metal surface, such that the step of forming the exposed metal surface is considered to consist of contacting with the metal halides. Additionally, since Yu in view of Blomberg suggest exposing the metal surface formed from copper, cobalt, tungsten, or molybdenum to a metal halide such as WClx or MoClx where x overlaps the claimed range so as to remove a surface metal oxide, the process is also expected to convert a metal component of the surface metal oxide to volatile metal halide. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
They do not teach hydroxylating the surface of the SiOx layer as required by Yu.
Shero teaches methods relating to the formation of mixed SAMs for preventing undesirable growth or nucleation on exposed surfaces inside a reactor (abstract). They teach that a hydroxylated layer can be formed using a hydrogen plasma (0072). 
Habuka teaches removing organic materials and metal impurities on a silicon-based semiconductor substrate while preventing regrowth of a natural oxide film and thermal diffusion of the metal impurities from occurring (abstract). They teach that hydrogen gas can maintain a reductive atmosphere as a carrier gas through the whole process (abstract). They teach that when a HF/H2 mixed gas is used for removal of a natural oxide film, an exposed clean surface of a silicon-based semiconductor substrate can always be maintained in a reductive atmosphere and thereby, regrowth of an oxide film can be suppressed very satisfactorily (Col. 6, lines 30-40).
From the teachings of Shero and Habuka, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yu in view of Blomberg to have exposed the dielectric surface to a hydrogen plasma to hydroxylate the surface as desired by Yu because Shero indicates that a hydrogen plasma is used to hydroxylation and Habuka teaches that hydrogen atmospheres are reductive such that it will be expected to provide hydroxylation without oxidizing the exposed metal surface.
Regarding claim 2, Yu in view of Blomberg, Shero, and Habuka suggests the limitations of instant claim 1. Blomberg further teaches the etching process at a temperature ranging from about 300°C to about 500°C (0141), such that the temperature overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 7, Yu in view of Blomberg, Shero, and Habuka suggests the limitations of instant claim 1. As discussed above for claim 1, Yu in view of Blomberg, Shero, and Habuka suggest contacting the metal surface with WClx or MoClx for the purposes of removing oxides by exposing the surface to the volatile metal halide. Blomberg teaches that the etch cycle can additionally comprise an oxygen reactant in some embodiments (0045), indicating that the inclusion of an oxygen reactant is optional. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have contacted the metal surface with the metal halide in an oxide-free chamber because there is no indication that oxygen is required to be present in the chamber and the process is done to remove oxygen from the surface such that by using an oxygen-free chamber it will be expected to help prevent new oxide layers from forming. 
Regarding claim 9, Yu in view of Blomberg, Shero, and Habuka suggests the limitations of instant claim 1. Yu further teaches that the process gas containing a hydrophilic functional group and include a silicon-containing gas, including alkyl silane (0027), where the gas is used to form the SAM (0026). Therefore, forming the SAM will comprise exposing the substrate to an organosilane gas.
Regarding claims 10-12, Yu in view of Blomberg, Shero, and Habuka suggest the limitations of instant claim 1. Yu teaches using alkyl silanes and silazanes for the SAM including alkyldisilazanes (0026-0027, 0029, and Table 1).
	Shero teaches methods for forming mixed SAMs for preventing undesirable growth or nucleation on exposed surfaces inside a reactor (abstract). They teach that the SAMs are formed from silanes such as octadecyltrichlorosilane, alkylaminosilanes, haloakylsilanes, and alkyldisilazanes (0039-0040 and 0042). They teach that SAM precursors are introduced into a reactor in vapor form at a temperature of between about 80 and 400°C and a pressure between about 0.01 and 100 Torr (0055).
From the teachings of Shero, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yu in view of Blomberg, Shero, and Habuka to have provided the SAM process gas to the reactor at a temperature range of 80-400°C and a pressure between about 0.01 and 100 Torr and to have selected a SAM such as octadecyltrichlorosilane because Shero indicates that such a temperature and pressure range is suitable for providing SAM precursor vapor, where octadecyltrichlorosilane is a suitable SAM for preventing growth or nucleation, and where the SAM precursors are similar to those of Yu, i.e. silanes such that it will be expected to provide the desirable and predictable result of flowing SAM precursor vapor in the form of octadecyltrichlorosilane, i.e. a C18 alkyl chain (within the range of claim 10) to the substrate surface. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 14, Yu in view of Blomberg, Shero, and Habuka suggests the limitations of instant claim 1. Yu teaches that the process gas for forming the SAM includes silicon-containing gases such as an alkyl silane (0026-0027), where there is no indication that oxygen is needed in the process gas. As discussed above for claims 1 and 7, the process of contacting the metal surface with the metal halide is for the purpose of removing oxides, from this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also used no oxygen in the chamber when forming the SAM because there is no indication that oxygen is needed when forming the SAM and it will also prevent the metal layer from forming an oxide layer again. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have exposed the surface to the processing gas in a chamber because it will be capable of enclosing the substrate so as to control the gas atmosphere.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Blomberg, Shero, and Habuka as applied to claim 2 above, and further in view of Wu, US 2016/0305020 A1.
Regarding claim 3, Yu in view of Blomberg, Shero, and Habuka suggest the limitations of instant claim 2. Blomberg teaches that one or more of the reactants may be provided with the aid of a carrier gas (0127), indicating that a carrier gas can be used.  
As discussed above for claim 1, Habuka suggests flowing hydrogen with HF while removing oxide so as to provide a reductive atmosphere to prevent oxide regrowth.
They do not teach contacting the metal surface with a metal halide together with hydrogen.
Wu teaches using tungsten chloride to metal or metal containing films by CVD or ALD (abstract). They teach a delivery system for the vaporization and/or sublimation of WCl-6 where an inert carrier gas such as hydrogen is flowed through the interior volume of the vessel and combines with the gaseous phase of the precursor material to provide a precursor-containing gaseous stream (0075). Therefore, Wu teaches that hydrogen can be used with tungsten chloride as an inert carrier gas.
From the teachings of Blomberg, Habuka and Wu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yu in view of Blomberg, Shero, and Habuka to have contacted the metal surface with tungsten chloride and hydrogen together because Blomberg indicates that the reactants can be provided with a carrier gas, Habuka indicates that removing an oxide with a halide gas and a hydrogen atmosphere prevents the regrowth of the oxide due to the hydrogen providing a reductive atmosphere, and Wu indicates that tungsten chloride gas can be provided with hydrogen as an inert gas, indicating that hydrogen will be inert towards tungsten chloride, such that it will be expected to provide the desired and predictable result of providing tungsten chloride and hydrogen to the surface for removing oxides while preventing the regrowth of the oxide on the surface due to the presence of hydrogen. Therefore, Yu in view of Blomberg, Habuka, and Wu suggest contacting the metal surface with the metal halide (tungsten chloride) together with hydrogen.
Regarding claim 4, Yu in view of Blomberg, Habuka, and Wu suggests the limitations of instant claim 3. 
	Blomberg further teaches that reactants can be pulsed into the reaction chamber and contacted with the substrate for an appropriate amount of time, where pulsing can be 120 seconds or more, i.e. 2 minutes or more, where since the process pulses the reactant to the chamber for contacting the substrate (0135), using a pulse of greater than 120 seconds will also be expected to result in the metal halide contacting the metal surface for greater than 120 seconds. They further teach that the optimum time can be determined by the skilled artisan based on the particular circumstances (0135). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yu in view of Blomberg, Habuka, and Wu to have optimized the contacting time to be within the claimed range from the overlapping range of Blomberg (2 minutes of more) so as to provide the desired removal of the oxide from the metal surface because Blomberg teaches that an overlapping range for contacting can be used and they indicate that the contact time can be optimized. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Blomberg, Shero, and Habuka as applied to claim 1 above, and further in view of Hankins, US 7,045,170 B1.
Regarding claims 10 and 15, Yu in view of Blomberg, Shero, and Habuka suggest the limitations of instant claim 1. Yu teaches that the process gas for forming the SAM reacts selectively with the –OH groups by substituting the –OH groups with the hydrophobic functional group –SiMe3 where the hydrophobic modified second surface contains few or no adsorption sites for metal-containing precursors (0026 and Fig. 2C). They teach that the process gas includes alkyl silanes such as dimethylsilane dimethylamine and trimethylsilane dimethylamine (0026-0027 and Fig. 2C). Specifically, in reference to Fig. 2C, they teach reacting trimethylsilane dimethylamine with the –OH groups where the figure indicates that trimethyl silane remains attached to the surface (0026 and Fig. 2c), indicating that the methylamino groups react with the –OH surface groups.
They do not teach that the organosilane based SAM comprises a C-8 to C-30 alkyl chain.
Hankins teaches a method for depositing an anti-stiction coating on a MEMs device by reacting the vapor of an amino-functionalized silane precursor with a silicon surface of the MEMs device in a vacuum chamber (abstract). They teach that the amino-functionalized silane precursor comprises at least one silicon atom, at least one reactive amino pendant, and at least one hydrophobic pendant (abstract). They teach that the amino-functionalized silane precursor is highly reactive with the silicon surface where vapor deposition of the amino-functionalized silane coating provides a uniform surface morphology and strong adhesion to the silicon surface (abstract). They teach that the number and type of hydrocarbon pendants attached to the silicon atom can be varied where X is a hydrocarbon pendant that can include –(CH2)nCH3, where n is an integer from 1 to 20 (Col. 4, line 52 through Col. 5, line 21). They teach that the number and type of reactive amine pendants attached to the silicon atom can also be varied where examples include three N(Y2) groups, where Y can be –CH3 (Col. 5, lines 22-55 and Col. 6, lines 5-59), such that the groups can be dimethylamino groups. Therefore, they teach that the amino-functionalized silane can have three amino groups where the groups can be dimethylamino groups and that the silane has at least one hydrophobic pendant that can include 1-20 alkyl groups such that the formula includes tris(dimethylamino)octadecylsilane. They depict the amino-functionalized silane as reacting with –OH surface groups (Fig. 2). They teach that the process is directed to chemical vapor deposition of self-assembled monolayers from amino-functionalized silane precursors (Col. 4, lines 27-30).
From the teachings of Hankins, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yu in view of Blomberg, Shero, and Habuka to have used tris(dimethylamino)octadecylsilane to form the SAM on the dielectric surface because Hankins indicates that such a SAM is highly reactive with a silicon surface, reacts with surface –OH groups, and that vapor deposition of the amino-functionalized silane coating provides a uniform surface morphology and strong adhesion to the silicon surface, and because Yu indicates that dimethylamino groups attached to a hydrophobic functional group is suitable for forming the SAM for selective deposition such that it will be expected to provide the desired and predictable result of forming a desirable SAM with good adhesion and reactivity. Therefore, Yu in view of Blomberg, Shero, Habuka, and Hankins suggests using tris(dimethylamino)octadecylsilane from a formula having 1-20 alkyl groups, i.e. having an alkyl chain overlapping the range of instant claim 10. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Blomberg, Shero, and Habuka as applied to claim 1 above, and further in view of Chakraborty, WO 2016/138284 A1.
	Regarding claim 13, Yu in view of Blomberg, Shero, and Habuka suggests the limitations of instant claim 1. Yu teaches that the dielectric surface can be a SiOx surface (0037 and Fig. 2A-D). They teach using organosilanes for the SAM, i.e. alkyl silanes (0026-0027).
	They do not teach the time required to grow the SAM.
	Chakraborty teaches methods for selective deposition using self-assembled monolayers by growing an organosilane based SAM atop an exposed silicon-containing surface (abstract). They teach growing the organosilane based self-assembled monolayer by exposing the substrate to a solution comprising a liquid organosilane where the organosilanes have long alkyl chains (0018). They teach that the substrate is dipped in the solution for about 2 to about 3 hours to form the self-assembled monolayer on the silicon-containing surface (0019). They teach that the organosilane molecules have a chemical affinity to the oxide in a silicon oxide surface (0019). 
	From the teachings of Chakraborty, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have exposed the substrate to the process gas for forming the SAM for about 2 to about 3 hours because Chakraborty indicates that such a time frame is needed for growing an organosilane SAM on a silicon-containing surface such as SiO2 such that it will be expected to provide the desirable and predictable result of contacting the surface for a time sufficient for growing a SAM on the dielectric surface. It is noted that while Chakraborty uses a liquid silanes and Yu uses gas-phase silanes, the time would also be expected to be sufficient because it will still result in the SAM material being in contact with the surface for the same time whether as a gas or liquid. 
	Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the time for growing the SAM to be within the claimed range through routine experimentation so as to ensure that the SAM has reacted with the –OH groups on the dielectric region as desired to ensure that the SAM will effectively prevent growth on the dielectric region. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 16, Yu in view of Blomberg, Shero, and Habuka suggests the limitations of instant claim 1. Yu teaches that the invention relates to semiconductor processing and semiconductor devices for selective deposition on different materials during surface treatment (0002). 
	They do not teach removing the organosilane based self-assembled monolayer.
	Chakraborty teaches forming a first SAM on a metal surface, growing a second SAM atop an exposed silicon-containing surface where the SAM is organosilane based, heating the substrate to remove the first SAM atop the exposed metal surface, selectively depositing a layer atop the exposed metal surface, and heating the substrate to a temperature of about 500 to about 1000°C to remove the second SAM from the exposed silicon-containing surface (0005). They teach depositing low-k dielectric layer on the exposed silicon surface, where the low-k layer is suitable for semiconductor device fabrication (0021). They teach that after heating to about 500°C to about 1000°C to remove the SAM from the silicon-containing surface the substrate may undergo further processing as necessary for completion of a semiconductor device (0022). Therefore, Chakraborty teaches heating at about 500-1000°C to remove an organosilane based SAM, where it is desirable to remove the SAM after selectively depositing a coating in manufacturing a semiconductor device.
From the teachings of Chakraborty, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the substrate to a temperature of about 500-1000°C to remove the organosilane based SAM because Chakraborty teaches that such a process removes an organosilane based SAM so that the substrate can undergo further processing as necessary for a semiconductor device such that it will be expected to provide the desired and predictable result of removing the organosilane based SAM to prepare the substrate for further processing. Therefore, Yu in view of Blomberg and Chakraborty suggest heating the substrate to a temperature within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Claims 1, 2, 5, 7-12, 14, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, US 2017/0342553 A1 (provided on the IDS of 12/19/2019) in view of Fujikawa, US 2017/0283934 A1, Hendrix, US 2017/0352549 A1, Blomberg, US 2018/0182597 A1, Shero, US 2011/0198736 A1, and Habuka, US 6,235,645 B1.
	Regarding claims 1, 5, 8, and 25-27, as discussed above, Yu teaches a method of selectively depositing a layer atop a substrate having a metal surface comprising copper, cobalt, tungsten, or molybdenum and a dielectric surface, i.e. SiOx, comprising: 
 (b) growing an organosilane based self-assembled monolayer atop the dielectric surface; and 
(c) selectively depositing a layer atop the exposed metal surface of the substrate, wherein the organosilane based self-assembled monolayer inhibits deposition of the layer atop the dielectric surface.
Additionally, as discussed above for claim 1, Yu suggests using the oxide removal process during a semiconductor device fabrication comprising atomic layer deposition of chemical vapor deposition.
Yu teaches performing a chemical oxide removal (COR) process that terminates the second surface with hydroxyl groups, where the COR process can include a dry etching process (0012). They teach that dry etching can be HF-based and greatly enhances the subsequent surface modification of surfaces of dielectric materials, resulting in excellent blocking of the subsequent deposition on the modified dielectric surfaces (0012). They teach performing etching using HF or NH3 (0012 and 0022). 
They do not teach contacting the metal surface with one or more metal halides to form an exposed metal surface.
Fujikawa teaches performing a halogenation treatment of heating a base metal material, i.e. iron or nickel, in an atmosphere containing a halogen-based gas to remove oxide from the surface (abstract and 0056). They teach that the halogenation treatment uses a heating furnace where the atmosphere can be controlled and uses a halogen gas such as F2, Cl2, HCl, NF3, or the like (0096-0099). 
Hendrix teaches a method for vapor phase etching of oxide material including at least one of hafnia and zirconia by contacting the oxide material with an etching medium including tungsten chloride under conditions producing a removable fluid reaction product, and removing the removable fluid reaction product (abstract). They teach vapor phase etching of hafnia and zirconia using tungsten chloride to effect reaction of the oxide material and etching medium, in which the reaction product comprises fluids or solids that are removed by any suitable manner (0018). They teach using tungsten chloride in the form of WCl6 (0023). They teach that very stable oxides are difficult to volatilize, where HCl or even chlorine gas does not react readily with the oxides of hafnium and zirconium to form chlorides (0021). Therefore, Hendrix teaches contacting an oxide surface with tungsten chloride in the vapor phase successfully removes the oxide from the surface better than HCl or chlorine gas.
As discussed above for the rejection of claim 1 using Yu in view of Blomberg, Blomberg teaches an ALE process of removing oxide from the surface of a substrate, where the substrate includes metal such as tungsten, copper, cobalt, or molybdenum by exposing the substrate to a volatile metal halide such as WClx, where x is about 4 to 6. They also teach that the target material can be SiOx, ZrOx, ZrO2, HfOx, HfO2, WO3, etc. (0144). They teach that the etching process can use the first reactant alone (0118). Therefore, they teach that metal halides such as WClx can be used to remove oxygen from the surfaces of substrates including tungsten, copper, cobalt, molybdenum, zirconia, hafnia, and silica.
From the teachings of Fujikawa, Hendrix, and Blomberg it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yu to have performed the COR process by contacting the surface using tungsten chloride because Fujikawa indicates that it is known to remove oxides from metal surfaces using halogen gases such as HCl, Hendrix teaches that tungsten chloride can be used to remove stable oxides better than a gas such as HCl for oxide surfaces such as hafnia and zirconia, and Blomberg teaches that a volatile metal halide such as tungsten chloride can remove oxygen from surfaces such as tungsten, copper, cobalt, molybdenum, zirconia, hafnia, and silica, indicating that tungsten chloride can also be used to remove oxides from the surface of the metals of Yu such that it will provide the desired and predictable result of removing the oxide from the surface as desired by Yu more easily than HCl. Therefore, in the process of Yu in view of Fujikawa, Hendrix, and Blomberg the metal surface will be contacted with a gas of tungsten chloride (WCl6), as required by claim 5 so as to remove the oxide on the metal and provide an exposed metal surface atop the metal surface, as required by claim 8. Therefore, forming the exposed metal surface will consist of contacting with the metal halide since the contact will result in the formation of the exposed surface. Additionally, since Yu in view of Fujikawa, Hendrix, and Blomberg suggest exposing the metal surface formed from copper, cobalt, tungsten, or molybdenum to a metal halide such as WClx or MoClx where x overlaps the claimed range so as to remove a surface metal oxide, the process is also expected to convert a metal component of the surface metal oxide to volatile metal halide. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Further, since Yu teaches exposing the dielectric surface to HF and Blomberg indicates that the target substrate can include silica or Si (as noted above), where the reactant can be a metal halide or a halide such as HF, exposing the dielectric surface to the metal chloride is expected to provide a similar result to HF because they are both indicated as being etchants by Blomberg.
As to the pressure of the process, Blomberg teaches that the pressure in the reaction chamber is typically from about 0.001 to about 100 torr (0142), indicating that such a pressure range is suitable for removing oxygen from a substrate surface using a volatile tungsten chloride reactant. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the tungsten chloride exposure step using a chamber pressure ranging from 0.001 to 100 torr because Blomberg teaches that such a pressure range is suitable for removing oxygen from a substrate surface using tungsten chloride such that it will be expected to provide the desired and predictable result of exposing the substrate to gaseous tungsten chloride for COR. Therefore, in the process of Yu in view of Fujikawa, Hendrix, and Blomberg, the pressure will overlap the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Further, as discussed above for claim 1, from the teachings of Shero and Habuka, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yu in view of Fujikawa, Hendrix, and Blomberg to have exposed the dielectric surface to a hydrogen plasma to hydroxylate the surface as desired by Yu because Shero indicates that a hydrogen plasma is used to hydroxylation and Habuka teaches that hydrogen atmospheres are reductive such that it will be expected to provide hydroxylation without oxidizing the exposed metal surface.
Regarding claim 2, Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka suggests the limitations of instant claim 1. Fujikawa further teaches exposing a surface to the halogenation treatment at a temperature range of about 200 to 550°C for roughly 10 minutes to 3 hours (0101). Hendrix teaches that the etching can be done at a temperature in a range of from 150 to 200°C, or other suitable range (0048), where they indicate that temperature ranges less than 800°C provide a negative change in free energy (0024 and Fig. 2), indicating that a range less than 800°C will provide the desired etching. Blomberg further teaches the etching process at a temperature ranging from about 300°C to about 500°C (0141), such that the temperature overlaps the claimed range. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the etching to be within the claimed range from the overlapping range of 150-550°C because Hendrix suggests etching at 150-200°C, Blomberg etches at 300-500°C, and Fujikawa suggests etching using a halogen gas at 200 to 550°C, where Hendrix indicates that such a range will be expected to successfully remove oxides such that it will be expected to provide a suitable temperature range from which to optimize the desired etching temperature. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka suggests the limitations of instant claim 1. As discussed above for claim 1, Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka suggest contacting the metal surface with tungsten chloride for the purposes of removing oxides by exposing the surface to an atmosphere containing tungsten chloride. Fujikawa further teaches that the atmosphere includes the halogen and a nitrogen gas, hydrogen gas, or an inert gas, where the process is done in a furnace or chamber (0098 and 0100). Blomberg teaches that the etch cycle can additionally comprise an oxygen reactant in some embodiments (0045), indicating that the inclusion of an oxygen reactant is optional. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have contacted the metal surface with tungsten chloride in an oxide-free chamber because Fujikawa, Hendrix, and Blomberg do not indicate including oxygen in the chamber or furnace/enclosure to provide a controlled atmosphere and the process is done to remove oxygen from the surface such that by using an oxygen-free chamber it will be expected to help prevent new oxide layers from forming. 
Regarding claim 9, Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka suggests the limitations of instant claim 1. Yu further teaches that the process gas containing a hydrophilic functional group and include a silicon-containing gas, including alkyl silane (0027), where the gas is used to form the SAM (0026). Therefore, forming the SAM will comprise exposing the substrate to an organosilane gas.
Regarding claims 10-12, Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka suggest the limitations of instant claim 1. Yu teaches using alkyl silanes and silazanes for the SAM including alkyldisilazanes (0026-0027, 0029, and Table 1).
	Shero teaches methods for forming mixed SAMs for preventing undesirable growth or nucleation on exposed surfaces inside a reactor (abstract). They teach that the SAMs are formed from silanes such as octadecyltrichlorosilane, alkylaminosilanes, haloakylsilanes, and alkyldisilazanes (0039-0040 and 0042). They teach that SAM precursors are introduced into a reactor in vapor form at a temperature of between about 80 and 400°C and a pressure between about 0.01 and 100 Torr (0055).
From the teachings of Shero, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka to have provided the SAM process gas to the reactor at a temperature range of 80-400°C and a pressure between about 0.01 and 100 Torr and to have selected a SAM such as octadecyltrichlorosilane because Shero indicates that such a temperature and pressure range is suitable for providing SAM precursor vapor, where octadecyltrichlorosilane is a suitable SAM for preventing growth or nucleation, and where the SAM precursors are similar to those of Yu, i.e. silanes such that it will be expected to provide the desirable and predictable result of flowing SAM precursor vapor in the form of octadecyltrichlorosilane, i.e. a C18 alkyl chain (within the range of claim 10) to the substrate surface. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 14, Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka suggests the limitations of instant claim 1. Yu teaches that the process gas for forming the SAM includes silicon-containing gases such as an alkyl silane (0026-0027), where there is no indication that oxygen is needed in the process gas. As discussed above for claims 1 and 7, the process of contacting the metal surface with tungsten chloride is for the purpose of removing oxides, from this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also used no oxygen in the chamber when forming the SAM because there is no indication that oxygen is needed when forming the SAM and it will also prevent the metal layer from forming an oxide layer again. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have exposed the surface to the processing gas in a chamber because it will be capable of enclosing the substrate so as to control the gas atmosphere.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka as applied to claim 2 above, and further in view of Wu, US 2016/0305020 A1.
Regarding claim 3, Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka suggest the limitations of instant claim 2.
Fujikawa teaches performing the halogenation treatment using a mixed gas of 0.5 to 20 volume% halogen and the remaining nitrogen gas, hydrogen gas, or an inert gas (0100), where the halogen gas can be F2, Cl2, HCl, NF3, or the like (0099). 
Blomberg teaches that one or more of the reactants may be provided with the aid of a carrier gas (0127), indicating that a carrier gas can be used.  
As discussed above for claim 1, Habuka suggests flowing hydrogen with HF while removing oxide so as to provide a reductive atmosphere to prevent oxide regrowth.
They do not teach contacting the metal surface with a metal halide together with hydrogen.
Wu teaches using tungsten chloride to metal or metal containing films by CVD or ALD (abstract). They teach a delivery system for the vaporization and/or sublimation of WCl-6 where an inert carrier gas such as hydrogen is flowed through the interior volume of the vessel and combines with the gaseous phase of the precursor material to provide a precursor-containing gaseous stream (0075). Therefore, Wu teaches that hydrogen can be used with tungsten chloride as an inert carrier gas.
From the teachings of Fujikawa, Habuka and Wu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka to have contacted the metal surface with tungsten chloride and hydrogen together because Fujikawa indicates that halide gases are provided with hydrogen for removing oxides, Habuka indicates that removing an oxide with a halide gas and a hydrogen atmosphere prevents the regrowth of the oxide due to the hydrogen providing a reductive atmosphere, and Wu indicates that tungsten chloride gas can be provided with hydrogen as an inert gas, indicating that hydrogen will be inert towards tungsten chloride, such that it will be expected to provide the desired and predictable result of providing tungsten chloride and hydrogen to the surface for removing oxides while preventing the regrowth of the oxide on the surface due to the presence of hydrogen. Therefore, Yu in view of Fujikawa, Hendrix, Blomberg, Shero, Habuka, and Wu suggest contacting the metal surface with the metal halide (tungsten chloride) together with hydrogen.
Regarding claim 4, Yu in view of Fujikawa, Hendrix, Blomberg, Shero, Habuka, and Wu suggests the limitations of instant claim 3. 
Fujikawa further teaches exposing a surface to the halogenation treatment at a temperature range of about 200 to 550°C for roughly 10 minutes to 3 hours (0101). 
Blomberg further teaches that reactants can be pulsed into the reaction chamber and contacted with the substrate for an appropriate amount of time, where pulsing can be 120 seconds or more, i.e. 2 minutes or more, where since the process pulses the reactant to the chamber for contacting the substrate (0135), using a pulse of greater than 120 seconds will also be expected to result in the metal halide contacting the metal surface for greater than 120 seconds. They further teach that the optimum time can be determined by the skilled artisan based on the particular circumstances (0135).
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the contacting time to be within the claimed range from the overlapping range of Fujikawa because Fujikawa indicates that etching an oxide layer from a metal surface using a halogen-containing gas can require about 10 minutes to 3 hours and Blomberg indicates that the exposure time is an optimizable variable such that it will be expected to provide a suitable time range for performing the etching using tungsten chloride as a gaseous halide etchant. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka as applied to claim 1 above, and further in view of Hankins, US 7,045,170 B1.
Regarding claims 10 and 15, Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka suggest the limitations of instant claim 1. Yu teaches that the process gas for forming the SAM reacts selectively with the –OH groups by substituting the –OH groups with the hydrophobic functional group –SiMe3 where the hydrophobic modified second surface contains few or no adsorption sites for metal-containing precursors (0026 and Fig. 2C). They teach that the process gas includes alkyl silanes such as dimethylsilane dimethylamine and trimethylsilane dimethylamine (0026-0027 and Fig. 2C). Specifically, in reference to Fig. 2C, they teach reacting trimethylsilane dimethylamine with the –OH groups where the figure indicates that trimethyl silane remains attached to the surface (0026 and Fig. 2c), indicating that the methylamino groups react with the –OH surface groups.
They do not teach that the organosilane based SAM comprises a C-8 to C-30 alkyl chain.
Hankins teaches a method for depositing an anti-stiction coating on a MEMs device by reacting the vapor of an amino-functionalized silane precursor with a silicon surface of the MEMs device in a vacuum chamber (abstract). They teach that the amino-functionalized silane precursor comprises at least one silicon atom, at least one reactive amino pendant, and at least one hydrophobic pendant (abstract). They teach that the amino-functionalized silane precursor is highly reactive with the silicon surface where vapor deposition of the amino-functionalized silane coating provides a uniform surface morphology and strong adhesion to the silicon surface (abstract). They teach that the number and type of hydrocarbon pendants attached to the silicon atom can be varied where X is a hydrocarbon pendant that can include –(CH2)nCH3, where n is an integer from 1 to 20 (Col. 4, line 52 through Col. 5, line 21). They teach that the number and type of reactive amine pendants attached to the silicon atom can also be varied where examples include three N(Y2) groups, where Y can be –CH3 (Col. 5, lines 22-55 and Col. 6, lines 5-59), such that the groups can be dimethylamino groups. Therefore, they teach that the amino-functionalized silane can have three amino groups where the groups can be dimethylamino groups and that the silane has at least one hydrophobic pendant that can include 1-20 alkyl groups such that the formula includes tris(dimethylamino)octadecylsilane. They depict the amino-functionalized silane as reacting with –OH surface groups (Fig. 2). They teach that the process is directed to chemical vapor deposition of self-assembled monolayers from amino-functionalized silane precursors (Col. 4, lines 27-30).
From the teachings of Hankins, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka to have used tris(dimethylamino)octadecylsilane to form the SAM on the dielectric surface because Hankins indicates that such a SAM is highly reactive with a silicon surface, reacts with surface –OH groups, and that vapor deposition of the amino-functionalized silane coating provides a uniform surface morphology and strong adhesion to the silicon surface, and because Yu indicates that dimethylamino groups attached to a hydrophobic functional group is suitable for forming the SAM for selective deposition such that it will be expected to provide the desired and predictable result of forming a desirable SAM with good adhesion and reactivity. Therefore, Yu in view of Fujikawa, Hendrix, Blomberg, Shero, Habuka, and Hankins suggest using tris(dimethylamino)octadecylsilane from a formula having 1-20 alkyl groups, i.e. having an alkyl chain overlapping the range of instant claim 10. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka as applied to claim 1 above, and further in view of Chakraborty, WO 2016/138284 A1.
	Regarding claim 13, Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka suggests the limitations of instant claim 1. Yu teaches that the dielectric surface can be a SiOx surface (0037 and Fig. 2A-D). They teach using organosilanes for the SAM, i.e. alkyl silanes (0026-0027).
	They do not teach the time required to grow the SAM.
	Chakraborty teaches methods for selective deposition using self-assembled monolayers by growing an organosilane based SAM atop an exposed silicon-containing surface (abstract). They teach growing the organosilane based self-assembled monolayer by exposing the substrate to a solution comprising a liquid organosilane where the organosilanes have long alkyl chains (0018). They teach that the substrate is dipped in the solution for about 2 to about 3 hours to form the self-assembled monolayer on the silicon-containing surface (0019). They teach that the organosilane molecules have a chemical affinity to the oxide in a silicon oxide surface (0019). 
	From the teachings of Chakraborty, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have exposed the substrate to the process gas for forming the SAM for about 2 to about 3 hours because Chakraborty indicates that such a time frame is needed for growing an organosilane SAM on a silicon-containing surface such as SiO2 such that it will be expected to provide the desirable and predictable result of contacting the surface for a time sufficient for growing a SAM on the dielectric surface. It is noted that while Chakraborty uses a liquid silanes and Yu uses gas-phase silanes, the time would also be expected to be sufficient because it will still result in the SAM material being in contact with the surface for the same time whether as a gas or liquid. 
	Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the time for growing the SAM to be within the claimed range through routine experimentation so as to ensure that the SAM has reacted with the –OH groups on the dielectric region as desired to ensure that the SAM will effectively prevent growth on the dielectric region. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 16, Yu in view of Fujikawa, Hendrix, Blomberg, Shero, and Habuka suggests the limitations of instant claim 1. Yu teaches that the invention relates to semiconductor processing and semiconductor devices for selective deposition on different materials during surface treatment (0002). 
	They do not teach removing the organosilane based self-assembled monolayer.
	Chakraborty teaches forming a first SAM on a metal surface, growing a second SAM atop an exposed silicon-containing surface where the SAM is organosilane based, heating the substrate to remove the first SAM atop the exposed metal surface, selectively depositing a layer atop the exposed metal surface, and heating the substrate to a temperature of about 500 to about 1000°C to remove the second SAM from the exposed silicon-containing surface (0005). They teach depositing low-k dielectric layer on the exposed silicon surface, where the low-k layer is suitable for semiconductor device fabrication (0021). They teach that after heating to about 500°C to about 1000°C to remove the SAM from the silicon-containing surface the substrate may undergo further processing as necessary for completion of a semiconductor device (0022). Therefore, Chakraborty teaches heating at about 500-1000°C to remove an organosilane based SAM, where it is desirable to remove the SAM after selectively depositing a coating in manufacturing a semiconductor device.
From the teachings of Chakraborty, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the substrate to a temperature of about 500-1000°C to remove the organosilane based SAM because Chakraborty teaches that such a process removes an organosilane based SAM so that the substrate can undergo further processing as necessary for a semiconductor device such that it will be expected to provide the desired and predictable result of removing the organosilane based SAM to prepare the substrate for further processing. Therefore, Yu in view of Fujikawa, Hendrix, Blomberg, and Chakraborty suggest heating the substrate to a temperature within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Response to Arguments
In light of the amendments to the claims, the previous claim objection and claim rejection over 112(d) have been withdrawn.
Applicant's arguments filed 7/12/2022 have been fully considered and are not persuasive. 
	Regarding Applicant’s argument that the Office has not presented facts for determining the scope and contents of the relevant prior art or set forth facts to establish what the level of ordinary skill would have been in the pertinent art as of the filing date of the claimed invention, the above rejection describes the scope and contents of the prior art by describing the teachings of the cited references. As to the level of ordinary skill in the pertinent art, note MPEP 2141.03: The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). Therefore, by addressing what is taught by the prior art, this provides the level of ordinary skill since one having ordinary skill in the art would understand the teachings in the cited references. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 
Further, the motivation to combine the cited references is discussed in the rejection above. Blomberg provides the suggestion to use a metal halide because they indicate that the ALE process can provide controlled etching on a metal surface, including etching of oxygen, such that the substitution of HF for the metal halide is expected to provide the desired and predictable result of removing the oxide on the surface while controlling the etching process. As to the modification with Shero and Habuka, it is noted that Yu desires a hydroxylated metal surface, Shero teaches that a hydrogen plasma can be used to form a hydroxylated layer, and Habuka teaches that mixing an etchant gas with hydrogen provides a reductive atmosphere to prevent oxide growth. Therefore, Shero and Habuka provide the suggestion of exposing the surface to a hydrogen plasma to hydroxylate the surface as desired by Yu while preventing oxidation of the surface. Therefore, the combined process of Yu in view of Blomberg, Shero, and Habuka provides the benefits of controlled etching to remove the oxide surface while providing a suitable OH surface for deposition and preventing oxidation of the metal surface. 
Regarding Applicant’s argument that PHOSITA would not have sought out additional references, as discussed above Blomberg provides a process that provides controlled etching of the surface, such that the modification is considered to improve upon the process of Yu. Further, the combination of Fujikawa, Hendrix, and Blomberg suggest that using tungsten chloride can remove oxides from a metal surface more easily than HCl such that it is expected to also provide the desirable and predictable result of removing oxides. Further, the modification for using tungsten chloride is a simple substitution for one known etchant for another as an alternative to HF. Specifically, Yu teaches performing a chemical oxide removal process where Blomberg and Fujikawa, Hendrix, and Blomberg provide a chemical oxide removal process using metal halides such as tungsten chloride. 
Regarding Applicant’s argument over citing the abstract of Blomberg for metal halides being misleading, it is noted that the citation to the abstract was used as support for describing the process as an atomic layer etching process. While the abstract does not describe the use of metal halides, this is why paragraph 0055 was cited. Therefore, the use of the two citations provides support in the reference of Blomberg for the concepts presented in the sentence. Regarding Applicant’s argument that the abstract of Blomberg teaches away from applicant’s method, note MPEP 2123(i): A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Therefore, while the abstract discussed etching using non-metal halides, the broad disclosure of Blomberg includes the use of etching with metal halides and therefore reads on the claimed process and the reference of Blomberg as a whole does not teach away from the claimed method. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above, Shero and Habuka are relied upon for the indication that supplying hydrogen plasma hydroxylates a surface as desired by Yu and a hydrogen atmosphere prevents oxidation of the surface. Therefore, the combination of the references provides the suggestion of flowing a hydrogen plasma so as to provide the surface desired by Yu while also providing the benefit of preventing oxidation of the surface. 
As discussed above Fujikawa, Hendrix, and Blomberg provide a known method of removing oxide from a metal surface where tungsten chloride is indicated as being an improvement upon previous etchants such as HCl. Therefore, the substitution of using tungsten chloride in the COR process of Yu is expected to provide the desired and predictable result of successfully removing the oxide from the metal surface. Specifically, the combination provides a method of removing oxides from the metal surface as desired by Yu. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718